Citation Nr: 1816481	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to clothing allowance for bilateral knee braces for application year 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty from January 5, 1984 to January 4, 1987 and from October 21, 1987 to January 3, 1994.  His service from January 1984 to January 1987 has been characterized as honorable.  His service from October 1987 to January 1994 was terminated by General court-martial due to a bad conduct discharge, which is considered a statutory bar to certain VA benefits (to include compensation) under the provisions of 38 CFR § 3.12(c) (2017).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 decision of the Department of Veterans Affairs (VA) Medical Center in Durham, North Carolina.

This case was previously before the Board in August 2017 and the Board remanded the case in order to associate the necessary records regarding the Veteran's application with his claims file.  


FINDINGS OF FACT

1.  The Veteran is service connected for his left and right knee disorder.  

2.  The Veteran has been issued knee braces by VA.  

3.  The Veteran's knee disabilities require a brace, which tends to place wear and tear on his clothing. 

CONCLUSION OF LAW

The criteria for eligibility for a clothing allowance due to the use of knee braces for the year 2015 have been met.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R §§ 3.102, 3.810 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist.  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error

II.  The Claim 

The Veteran contends that the knee braces that he has been issued for his service-connected knee disabilities place wear and tear on his clothing.  

In the pertinent part, 38 C.F.R. § 3.810 (a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1)(ii)(A).

The Veteran's claim was denied by the VAMC which relied on an opinion by the Prosthetic and Sensory Aids Service which stated braces covered in fabric do not cause wear and tear to clothing. 

The Board notes that the controlling regulation pertaining to clothing allowance cited above does not require that a brace have exposed metal or even exposed plastic inserts; it simply indicates that it must tend to wear and tear to clothing.  38 C.F.R. § 3.810(a). 

Initially, the Board has reviewed the Veteran's claims file and has examined the type of knee brace that the Veteran has been issued.  The record reflects that the Veteran has been issued fabric wrap-around knee braces with aluminum hinges.  See June 2015 Knee Brace Consult.  
As the Veteran wears the braces, along with his clothing, he is competent to testify whether the braces result in wear and tear to his clothes and his affirmative statements constitute persuasive evidence in favor of his claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On the other hand, assuming the Veteran's braces do not contain any exposed metal or even any exposed plastic inserts, the VACO guidance regarding prosthetics without exposed metal or plastic inserts constitutes persuasive evidence against the claim. 

Reviewing the evidence, the Board notes that the VAMC's finding does not pertain to the Veteran's specific brace or his particular clothing and there is no indication that any qualified medical professional has made a specific assessment of whether the Veteran's knee brace actually results in wear and tear to his clothing.  Thus, weighing this non-specific VAMC finding against the Veteran's specific, competent lay assertions, the evidence is at least in equipoise concerning whether the knee braces do cause wear and tear to the Veteran's clothing.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for the award of a clothing allowance for the year 2015 for the Veteran's knee braces have been met.  38 C.F.R. §§ 3.102, 3.810(a)(1)(ii)(A).


ORDER

Clothing allowances for the year 2015, is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


